Title: To George Washington from John Kean, 5 September 1789
From: Kean, John
To: Washington, George

 

Sir
Beaufort So. Carolina September 5th 1789

The honour you have conferred upon me by nominating and by and with the advice and consent of The Senate of the United States appointing me to fill the vacant seat at the Board of Commissioners for settling the accounts between the United States and individual States merits my most grateful acknowledgements.
As soon as a slight indisposition under which I now labour and a distance of near One thousand Miles can be got over I shall present myself in New York to meet the Board of Commissioners and attend to the duties of my appointment. With the most exalted esteem and respect I have the honour to be sir Your most obliged and Very humble servant

John Kean

